[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE AND MOTION FOR ADDITUR
This case was tried to the jury which on August 1, 2002, rendered a verdict for the plaintiff in the amount of $4087 in economic damages and zero non-economic damages.
The evidence at trial revealed that the plaintiff had been involved in one prior and one subsequent motor vehicle accident along with the accident on November 18, 2000, the accident at issue in the instant case. The defendant admitted liability and the case went to the jury on the issue of damages only.
The evidence revealed further that, in large part, the injuries claimed by the plaintiff, sprains and strains of the cervical and lumbar spine, were a repetition of those claimed by plaintiff and for which he received treatment in both the prior and subsequent accidents. It is clear from the jury's award of economic damages that of the plaintiffs claim and submission of $4799 for their consideration, $712 was attributed by the jury to the subsequent accident which occurred prior to the treatment represented by said charges.
The Supreme Court has recently held that an award of economic damages only, absent an award of non-economic damages, is not inadequate as a matter of law. Wichers v. Hatch, 252 Conn. 174 (2000). The opinion as to permanency and causation of plaintiffs treating chiropractor, offered through his report, is subject to consideration by the jury and is not binding upon them, as the testimony of an expert may be weighed and accepted or rejected by a jury just as non-expert testimony may be.
Therefore, should the jury have concluded that the accident of November 18, 2000 was not a substantial factor in causing plaintiffs injuries, the court cannot, as a matter of law, hold such finding as being contrary to the evidence or contrary to law. CT Page 11599
Nor can the court conclude that the award of the jury falls outside of the "necessarily uncertain limits of fair and reasonable compensation in (this) particular case. Childs v. Bainer, 235 Conn. 107, 113 (1995).
Accordingly, the plaintiffs motions to set aside the verdict and for additur are denied.
Skolnick, J CT Page 11600